PD-0939-15

                                     NO. Q&JW0S&-1X
ALBERT AYALA
                                                                                MED IN
                                                         IN THE JBun^^^M WEALS
VS.                                                      OF CRIMINAL MPEAl^

THE STATE OF TEXAS                                       ATAUSTINAb©IAe@ila,CI@rS<
        SEEKING DISCRETIONARY REVIEW FROM A DECISION. BY THE
      COURT OF APPEALS FOR THE FIFTH DISTRICT OF TEXAS AT DALLAS
                             IN CAUSE NO. 05-14-00530-CR

           PETITIONER'S, ALBERT AYALA'S MOTION TO EXTEND TIME
               FOR FILING PETITION FOR DISCRETIONARY REVIEW

TO THE HONORABLE JUDGES OF SAID COURT:

              COMES NOW, Petitioner, Albert Ayala, pro se and respectfully requests

that the time for filing of Petitioner, Albert Ayala's Petition for Discretionary Review in

the above -styled and numbered cause be extended. In support of this moiEMtEeIN
                                                                  ,   COURT OF CRIMINAL APPEALS
Petitioner would show the Court the following:                                     _,_
                                                                              M_2a.lv a
                                              I.
                                                                           Abel Acosta, Clerk
              In Cause No. F11-42504-L Appellant was convicted of capital murder and

punishment was assessed at confinement for life without parole in the Texas

Department of Criminal Justice, Institutional Division. The Court of Appeals affirmed

the appeal on June 23, 2015.



              The present deadline for filing of Petitioner /Appellant's Petition for

Discretionary Review is July 23, 2015. Petitioner respectfully requests an extension of

time until Qgf, Z3            201J_S
               No previous extension of time has been granted.

                                             IV.


               Petitioner would show the Court that a reasonable explanation exists for

the requested extension. The facts on which petitioner relies to reasonably explain the

need for this extension are as follows:

               Petitioner has not had sufficient time after receipt of the opinion of the

Court of Criminal Appeals to prepare his petition for discretionary review, pro se, for

filing with this Court.

               WHEREFORE, PREMISES CONSIDERED, Petitioner respectfully

requests that the time for filing of the Petition for Discretionary Review be extended to

the aforementioned date.




                                                             AlhPjrl fiyala
                                                          Albert Ayala, Petitioner

                                                          Street

                                                          Cityi        Stated           Zip


                                    Certificate of Service

       I hereby certify that a true copy of the foregoing motion has been served on the
Assistant District Attorney for Dallas County- Appellate Section, Frank Crowley Courts
Building, Lock Box 19, Dallas, Texas 75207-4399 by depositing same in the United
States Mail, Postage Prepaid, on this the          day of              , 201    .



                                                   Petitioner, Albert Ayala